Case: 18-60780      Document: 00515028571        Page: 1     Date Filed: 07/10/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit
                                   No. 18-60780                           FILED
                                 Summary Calendar                     July 10, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk


CARI BARNES,

                                                Petitioner−Appellant,

versus

COMMISSIONER OF INTERNAL REVENUE,

                                                Respondent−Appellee.




                             Appeal from a Decision of
                            the United States Tax Court
                                   No. 28925-11




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      The taxpayer sued in the Tax Court in 2011, contesting deficiencies in



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-60780    Document: 00515028571        Page: 2   Date Filed: 07/10/2019


                                    No. 18-60780

her federal income tax for 2008 and 2009 totaling just over $50,000 and pen-
alties of about $11,000. After almost seven years of proceedings, the Tax Court
entered a decision in 2018 declaring reduced deficiencies of about $28,000 and
lesser penalties of about $5,500.

      The Tax Court meticulously explained its reasons in a thorough and im-
pressive 103-page Memorandum Findings of Fact and Opinion filed Novem-
ber 22, 2016, as modified by an Order filed August 8, 2017. The Tax Court’s
findings and conclusions are fair and convincing. Its decision is AFFIRMED,
essentially for the reasons explained in the two referenced orders.




                                         2